Exhibit 10.28

 

INDEMNIFICATION ESCROW AGREEMENT

 

This INDEMNIFICATION ESCROW AGREEMENT, dated as of April 20, 2005 (this
“Agreement”), is made and entered into by and among Blue Lava Wireless, LLC,  a
Hawaiian limited liability company (the “Company”), JAMDAT Mobile (Hawaii ) LLC,
a Delaware limited liability company (the “Buyer”), JAMDAT Mobile Inc., a
Delaware corporation (“JAMDAT”), Henk Rogers, an individual, (the “Members’
Representative”), Akemi Rogers, an individual, (“Akemi Rogers”), Henk B. Rogers
2005 Dynasty Trust, a trust formed under the laws of Hawaii (“Family Trust I”),
 Akemi M. Rogers 2005 Dynasty Trust, a trust formed under the laws of Hawaii
(“Family Trust II” and together with the Member’s Representative, the “Members”)
and U.S. Bank National Association, as escrow agent (the “Escrow Agent”).  The
Company, the Members, the Members’ Representative, JAMDAT and the Buyer are
sometimes referred to herein, collectively, as the “Interested Parties.”

 

WHEREAS, the Company, JAMDAT, the Buyer, the Members and certain other parties
have entered into that certain Purchase Agreement, dated as of April 20, 2005
(the “Purchase Agreement”), pursuant to which the Buyer has agreed to purchase
all of the Members’ limited liability company membership interests in the
Company in exchange for the Sale Consideration (as defined in the Purchase
Agreement).

 

WHEREAS, pursuant to the Purchase Agreement, JAMDAT is required to deliver to
the Escrow Agent in escrow certificates for a portion of the Sale Consideration
equal to 1,000,000 shares of the Common Stock of JAMDAT (the “Escrow Shares”) in
order to establish a source of recovery in connection with satisfaction of
claims of the Member Indemnified Parties for any post-closing indemnity claim
pursuant to Article VIII of the Purchase Agreement and as evidence of the
obligation of JAMDAT through the Escrow Agent as agent of JAMDAT for such
purpose to deliver the Escrow Shares at the time or times (if any) as the
Members become entitled to receive the Escrow Shares pursuant to the terms of
this Agreement (it being understood that only such delivery by the Escrow Agent,
as agent for JAMDAT, and not delivery of the Escrow Shares to the Escrow Agent,
shall constitute payment of the portion of the Sale Consideration (if any)
consisting of the Escrow Shares.

 

WHEREAS, the Interested Parties wish to engage the Escrow Agent to act, and the
Escrow Agent is willing to act, as escrow agent hereunder and, in that capacity,
to hold, administer and distribute the amounts deposited in escrow hereunder in
accordance with, and subject to, the terms of this Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree hereby as follows:

 

1.                                       Definitions.  Solely for the
convenience of the Interested Parties, capitalized terms used but not defined
herein or in Exhibit A attached hereto shall have the same meanings given to
such terms as in the Purchase Agreement and the Escrow Agent shall be entitled
to rely on the use of such terms in any communication received by it. 
Concurrently with the execution and delivery of this Agreement by the Interested
Parties, Buyer shall deliver to the Escrow Agent a certified true copy of the
Purchase Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                       Deposit of Escrow Shares.  On the
Closing Date, JAMDAT shall deposit with the Escrow Agent the Escrow Shares, and
the Escrow Agent agrees to hold the Indemnification Escrow Fund in an account
established with the Escrow Agent (the “Escrow Account”) and to administer the
Indemnification Escrow Fund in accordance with the terms of this Agreement.

 

3.                                       Claims and Payment

 

3.1                                 From time to time, the Buyer may give
written notice (a “Notice”) to the Members’ Representative and the Escrow Agent
specifying in reasonable detail the nature and dollar amount of any claim for
indemnification (a “Claim”) under Article VIII of the Purchase Agreement.  If
the Members’ Representative gives written notice to the Buyer and the Escrow
Agent disputing any such Claim (a “Counter Notice”) within 30 days following
receipt by the Escrow Agent and the Members’ Representative of the Notice
regarding such Claim, such Claim shall be resolved as provided in Section 3.2
below.  If no Counter Notice is received by the Escrow Agent within such 30-day
period, then the dollar amount of damages claimed by the Buyer as set forth in
the Notice shall be deemed established for purposes of this Agreement and the
Purchase Agreement and, at the end of such 30-day period, the Escrow Agent shall
release to the Buyer the number of Escrow Shares specified in the Notice (which
number of shares, as reasonably determined by Buyer, shall have a dollar value
equal to the dollar amount of damages claimed in the Notice from (and only to
the extent of) the amounts held in the Escrow Account (based upon the average
closing price of a share of JAMDAT common stock for the fifteen (15) trading
days immediately prior to such Claim date as reported by the NASDAQ National
Market)).  The Escrow Agent shall have no duty to and shall not inquire into or
consider whether a Claim complies with the requirements of the Purchase
Agreement.

 

3.2                                 If a Counter Notice is given with respect to
a Claim, the Escrow Agent shall not release any Escrow Shares and shall make a
distribution with respect thereto only in accordance with: (i) joint written
instructions of the Members’ Representative and the Buyer or (ii) a final
non-appealable order, decree or judgment of a court of competent jurisdiction;
provided further that Escrow Agent shall have received an opinion of counsel to
the effect that the order, decree or judgment is final and non-appealable, and
the Escrow Agent shall be entitled to rely on such opinion. The Escrow Agent
shall be fully authorized and protected in acting on such joint instructions or
court order, decree or judgment without further question and shall release to
the Buyer a number of Escrow Shares set forth in such joint written instructions
or, with respect to a court order, decree or judgment, in the Buyer’s Section
3.2 Certificate, from (and only to the extent of) the amounts held in the Escrow
Account, and such distribution shall be made on or before the third Business Day
following the date on which such joint instructions or the Buyer’s Section 3.2
Certificate, as applicable, are received by the Escrow Agent (and only to the
extent of the Escrow Shares held in the Escrow Account).  “Buyer’s Section 3.2
Certificate” shall mean Buyer’s written notice to Escrow Agent and the Members’
Representative delivered promptly following final and non-appealable
determination of the court order, decree or judgment, setting forth Buyer’s good
faith calculation of the number of Escrow Shares having a value equal to the
dollar amount (based upon the average closing price of a share of JAMDAT common
stock for the fifteen (15) trading days immediately prior to such Claim date as
reported by the NASDAQ National Market) of the Claim as determined in the final
order, decree or judgment.

 

2

--------------------------------------------------------------------------------


 

3.3                                 As promptly as practicable following any
distribution from the Indemnification Escrow Fund, the Escrow Agent shall send a
written statement to each of the Buyer and the Members’ Representative stating
the number of Escrow Shares distributed and the Escrow Shares and other
property, if any, remaining in the Indemnification Escrow Fund.

 

4.                                       Release From Escrow.

 

4.1                                 First Partial Release From Escrow.  On the
one-year anniversary of the Closing, the Escrow Agent shall release 333,333 of
the Escrow Shares (as adjusted for any Capital Change occurring with respect to
such shares prior to release of such shares) from escrow to the Members,
provided, however, that the Escrow Agent shall retain in escrow such number of
Escrow Shares equal to the number of shares set forth in Buyer’s Section 4.1
Certificate timely delivered to Escrow Agent and the Members’ Representative no
more than 10 days prior to such one-year anniversary.  “Buyer’s Section 4.1
Certificate” shall mean Buyer’s written notice setting forth Buyer’s reasonable,
good faith estimate of such number of Escrow Shares having a value equal to
(based upon the average closing price of a share of JAMDAT common stock for the
fifteen (15) trading days immediately prior to the applicable Claim date as
reported by the NASDAQ National Market) the sum of: (i) the value of all actual
Claims paid since the Closing and (ii) the value of all then pending and
unsatisfied Claims against the Members under Article VIII of the Purchase
Agreement (if any) with respect to which Buyer has previously given the Members
written notice in accordance with Section 3 hereof.  If prior to the second
anniversary of the Closing, such Claims are finally determined, then the Escrow
Agent shall release from escrow to the Members such portion of such 333,333
Escrow Shares (if any) (as adjusted for any Capital Change occurring with
respect to such shares prior to release of such shares) which were not release
to the Buyer in satisfaction of such Claims.

 

4.2                                 Second Partial Release From Escrow.  On the
two-year anniversary of the Closing, the Escrow Agent shall release 333,333 of
the Escrow Shares (as adjusted for any Capital Change occurring with respect to
such shares prior to release of such shares) from escrow to the Members,
provided, however, that the Escrow Agent shall retain in escrow such number of
Escrow Shares equal to the number of shares set forth in Buyer’s Section 4.2
Certificate timely delivered to Escrow Agent and the Members’ Representative no
more than 10 days prior to such two-year anniversary.  “Buyer’s Section 4.2
Certificate” shall mean Buyer’s written notice setting forth Buyer’s reasonable,
good faith estimate of such number of Escrow Shares having a value equal to
(based upon the average closing price of a share of JAMDAT common stock for the
fifteen (15) trading days immediately prior to the applicable Claim date as
reported by the NASDAQ National Market) the sum of: (i) the value of all actual
Claims paid between the first and second anniversary of the Closing and (ii) the
value of all then pending and unsatisfied Claims against the Members under
Article VIII of the Purchase Agreement (if any) with respect to which Buyer has
previously given the Members written notice in accordance with Section 3
hereof.  If prior to the third anniversary of the Closing, such Claims are
finally determined, then, the Escrow Agent shall release from escrow to the
Members such portion of such 333,333 Escrow Shares (if any) (as adjusted for any
Capital Change occurring with respect to such shares prior to release of such
shares) which were not released to the Buyer in satisfaction of such Claims.

 

3

--------------------------------------------------------------------------------


 

4.3                                 Subsequent Release From Escrow.  On the
three-year anniversary of the Closing, the Escrow Agent shall release all of the
remaining Escrow Shares (as adjusted for any Capital Change occurring with
respect to such shares prior to release of such shares) and other property, if
any, remaining in the Indemnification Escrow Fund from escrow to the Members,
provided, however, that the Escrow Agent shall retain in escrow such number of
Escrow Shares equal to the number of shares set forth in Buyer’s Section 4.3
Certificate timely delivered to Escrow Agent and the Members’ Representative no
more than 10 days prior to such three-year anniversary.  “Buyer’s Section 4.3
Certificate” shall mean Buyer’s written notice setting forth Buyer’s reasonable,
good faith estimate of such number of Escrow Shares having a value equal to
(based upon the average closing price of a share of JAMDAT common stock for the
fifteen (15) trading days immediately prior to the applicable Claim date as
reported by the NASDAQ National Market) the sum of: (i) the value of all actual
Claims paid between the second and third anniversary of the Closing and (ii) the
value of all then pending and unsatisfied Claims against the Members under
Article VIII of the Purchase Agreement (if any) with respect to which Buyer has
previously given the Members written notice in accordance with Section 3
hereof.  If the amount of such Claims are finally determined, then, the Escrow
Agent shall release from escrow to the Members such portion of such 333,333
Escrow Shares (if any) (as adjusted for any Capital Change occurring with
respect to such shares prior to release of such shares) which were not released
to the Buyer in satisfaction of such Claims.

 

4.4                                 Escrow Shares Rights.  During the period the
Escrow Shares remain in the Indemnification Escrow Fund, JAMDAT shall have all
of the voting rights related to the Escrow Shares.  Any dividends or other
income payable on the Escrow Shares during such period shall accumulate in
escrow, be invested in Eligible Investments and be held in the Indemnification
Escrow Fund for ultimate distribution with the underlying Escrow Shares.

 

4.5                                 Right of Substitution.  At the expense of
Buyer and JAMDAT (including without limitation, reimbursement and
indemnification of the Members for any amount or liability to the Escrow Agent
incurred by them under Section 10 or Section 11 of this Agreement), Buyer shall
have the right (“Substitution Right”) exercisable by notice given in or with
Buyer’s Section 4.1 Certificate, Buyer’s Section 4.2 Certificate or Buyer’s
Section 4.3 Certificate, respectively, with respect to the Escrow Shares (as
adjusted for any Capital Change occurring with respect to such shares prior to
release of such shares) specified therein and otherwise required to be delivered
to the Members by the Escrow Agent pursuant to Section 4.1, Section 4.2 or
Section 4.3, respectively, in accordance with such certificate, (i) to issue new
shares of the Common Stock of JAMDAT (“Substitute JAMDAT Stock”) in the number
of such Escrow Shares (as so adjusted) otherwise so required to be delivered,
(ii) to require the Escrow Agent to deliver to JAMDAT the Escrow Shares
otherwise so required to be delivered to the Members by the Escrow Agent, and
(iii) concurrently with and against receipt by JAMDAT from the Escrow Agent of
such Escrow Shares otherwise so required to be delivered to the Members by the
Escrow Agent, either (A) deliver all certificates for the Substitute JAMDAT
Stock directly to the Members or (B) deliver all certificates for the Substitute
JAMDAT Stock to the Escrow Agent for delivery to the Members by the Escrow
Agent; provided, however, a condition precedent to exercise of the Substitution
Right by JAMDAT shall be the delivery by Buyer to the Members, concurrently with
delivery of the certificates for the Substitute JAMDAT Stock, of an opinion of
Sheppard, Mullin, Richter & Hampton LLP (or of other counsel to Buyer, which
other counsel shall be reasonably acceptable to the Members) to the effect that
the Substitute

 

4

--------------------------------------------------------------------------------


 

JAMDAT Stock is duly authorized, validly issued, fully paid and nonassessable
and subject to no Encumbrance that would not have applied to the Escrow Shares
for which the Substitute JAMDAT Stock is substituted (which opinion shall,
insofar as applicable, be in substantially the same form as Exhibit H to the
Purchase Agreement and may rely as to factual matters upon Opinion Certificates
(as that term in defined in Exhibit H to the Purchase Agreement) received at the
time of any exercise by the Buyer of the Substitution Right).

 

5.                                       Investments of Escrow Fund.

 

5.1                                 Escrow Agent Not Responsible For Investment
Decisions.  Absent its timely receipt of such specific written investment
instruction from Buyer, the Escrow Agent shall have no obligation or duty to
invest (or otherwise pay interest on) the Additional Escrow Property; provided,
however, that in the event the Escrow Agent shall not have received such written
investment instruction, the Escrow Agent shall be authorized to invest any of
the Additional Escrow Property in the Escrow Agent’s “MMIS Business Insured
Savings” fund until such investment instruction is received.  All earnings
received from the investment of the Additional Escrow Property shall be credited
to, and shall become a part of, the Escrow (and any losses on such investments
shall be debited to the Escrow Account).  The Escrow Agent shall have no
liability for any investment losses, including without limitation any market
loss on any investment liquidated prior to maturity in order to make a payment
required hereunder.

 

5.2                                 The Escrow Agent is hereby authorized, in
making or disposing of any investment permitted by this Agreement, to deal with
itself (in its individual capacity) or with any one or more of its affiliates,
whether it or such affiliate is acting as a subagent of the Escrow Agent or for
any third person or dealing as principal for its own account.

 

5.3                                 Notwithstanding any term appearing in this
Agreement to the contrary, in no instance shall the Escrow Agent be required or
obligated to distribute any Escrow Shares or Additional Escrow Property (or take
other action that may be called for hereunder to be taken by the Escrow Agent)
sooner than two (2) Business Days after (i) it has received the applicable
documents required under this Agreement in good form, or (ii) passage of the
applicable time period (or both, as applicable under the terms of this
Agreement), as the case may be.

 

5.4                                 Unless and except to the extent otherwise
expressly set forth herein, all deposits and payments hereunder, or pursuant to
the terms hereof (including without limitation all payments to the Escrow Agent
hereunder), shall be in U.S. dollars.

 

6.                                       Cooperation.  At the Closing, JAMDAT
shall deliver to the Escrow Agent certificates evidencing the Escrow Shares and
the Members shall deliver assignments executed in blank with respect to the
Escrow Shares.  In connection with any partial or complete release of Escrow
Shares, JAMDAT shall provide to the Members certificates evidencing such
released Escrow Shares and the parties shall execute such documents and take
such further actions as necessary or appropriate to effectuate the provisions of
this Agreement.

 

7.                                       Termination.  This Agreement shall
terminate and be of no further force and effect immediately upon the Escrow
Agent’s payment and distribution of the entire Indemnification Escrow Fund in
accordance with the terms and provisions hereof.

 

5

--------------------------------------------------------------------------------


 

8.                                       Tax Matters

 

8.1                                 Tax Reporting.  The Interested Parties agree
that, for tax reporting purposes, all dividend, interest or other income, if
any, earned from the Escrow Shares and all Additional Escrow Property in any tax
year shall be reported as income of JAMDAT.

 

8.2                                 Certification of Taxpayer Identification
Number.  Set forth on Exhibit B are tax identification numbers for JAMDAT from
copies of Form W-9 provided by JAMDAT.  JAMDAT understands that, in the event
its tax identification numbers is not certified to the Escrow Agent, the
Internal Revenue Code of 1986, as amended (the “Code”), and applicable treasury
regulations thereunder may require withholding of a portion of any dividend,
interest or other income earned on the investment of the Escrow Shares.

 

9.                                       Concerning the Escrow Agent

 

9.1                                 Each Interested Party acknowledges and
agrees that the Escrow Agent (i) shall not be responsible for any of the
agreements referred to or described herein (including without limitation the
Purchase Agreement), or for determining or compelling compliance therewith, and
shall not otherwise be bound thereby, (ii) shall be obligated only for the
performance of such duties as are expressly and specifically set forth in this
Agreement on its part to be performed, each of which is ministerial (and shall
not be construed to be fiduciary) in nature, and no implied duties or
obligations of any kind shall be read into this Agreement against or on the part
of the Escrow Agent, (iii) shall not be obligated to take any legal or other
action hereunder which might in its judgment involve or cause it to incur any
expense or liability unless it shall have been furnished with acceptable
indemnification, (iv) may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction (including, without limitation,
wire transfer instructions, whether incorporated herein or provided in a
separate written instruction), instrument, statement, certificate, request or
other document furnished to it hereunder and believed by it to be genuine and to
have been signed or presented by the proper person, and shall have no
responsibility for making inquiry as to or determining the genuineness, accuracy
or validity thereof, or of the authority of the person signing or presenting the
same, and (v) may consult counsel satisfactory to it, including in-house
counsel, and the well-reasoned opinion or advice of such counsel which, in any
instance, is made in good faith shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such opinion or advice of such counsel.

 

9.2                                 The Escrow Agent shall not be liable to
anyone for any action taken or omitted to be taken by it hereunder except in the
case of the Escrow Agent’s gross negligence or willful misconduct.  In no event
shall the Escrow Agent be liable for indirect, punitive, special or
consequential damage or loss (including but not limited to lost profits)
whatsoever, even if the Escrow Agent has been informed of the likelihood of such
loss or damage and regardless of the form of action.

 

9.3                                 The Escrow Agent shall have no more or less
responsibility or liability on account of any action or omission of any
book-entry depository, securities intermediary or other subescrow agent employed
by the Escrow Agent than any such book-entry depository, securities intermediary
or other subescrow agent has to the Escrow Agent, except to the extent that such

 

6

--------------------------------------------------------------------------------


 

action or omission of any book-entry depository, securities intermediary or
other subescrow agent was caused by the Escrow Agent’s own gross negligence or
willful misconduct in breach of this Agreement.

 

9.4                                 Notwithstanding any term appearing in this
Agreement to the contrary, in no instance shall the Escrow Agent be required or
obligated to distribute Escrow Shares or any other property from the
Indemnification Escrow Fund (or take other action that may be called for
hereunder to be taken by the Escrow Agent) sooner than two (2) Business Days
after (i) it has received the applicable documents required under this Agreement
in good form, or (ii) passage of the applicable time period (or both, as
applicable under the terms of this Agreement), as the case may be.

 

10.                                 Compensation, Expense Reimbursement and
Indemnification

 

10.1                           JAMDAT shall pay the Escrow Agent compensation
for its services hereunder in accordance with the Schedule of Fees dated March
21, 2005 annexed hereto as Exhibit C.

 

10.2                           Each of Buyer and JAMDAT on the one hand and the
Members on the other agree, jointly and severally, to pay or reimburse Escrow
Agent for its attorney’s fees and expenses incurred in connection with the
preparation of this Agreement and to reimburse the Escrow Agent on demand for
one-half of all reasonable and actual costs and expenses incurred in connection
with the administration of this Agreement or the escrow created hereby or the
performance or observance of its duties hereunder which are in excess of the
compensation provided for in Section 10.1 above, including without limitation,
payment of any legal fees and expenses incurred by the Escrow Agent in
connection with resolution of any claim by any party hereunder, except in the
case of the Escrow Agent’s gross negligence or willful misconduct.

 

10.3                           Buyer, JAMDAT and the Members jointly covenant
and agree to indemnify the Escrow Agent (and its directors, officers and
employees) and hold it (and such directors, officers and employees) harmless
from and against any loss, liability, damage, cost and expense of any nature
incurred by the Escrow Agent arising out of or in connection with this Agreement
or with the administration of its duties hereunder, including but not limited to
attorney’s fees and other costs and expenses of defending or preparing to defend
against any claim of liability unless and except to the extent such loss,
liability, damage, cost and expense shall be caused by the Escrow Agent’s gross
negligence or willful misconduct; provided, however, that the Buyer, JAMDAT and
the Members shall not indemnify (or otherwise be responsible for) any taxes
imposed on the Escrow Agent with respect to any amounts payable to the Escrow
Agent hereunder.  The foregoing indemnification and agreement to hold harmless
shall survive the termination of this Agreement.

 

10.4                           Notwithstanding anything herein to the contrary,
the Escrow Agent shall have and is hereby granted a possessory lien on and
security interest in the Additional Escrow Property, and all proceeds thereof,
to secure payment of all amounts owing to it from time to time hereunder,
whether now existing or hereafter arising.  The Escrow Agent shall have the
right to deduct from the Additional Escrow Property, and proceeds thereof, any
such sums, upon one Business Day’s notice to the Interested Parties of its
intent to do so.

 

7

--------------------------------------------------------------------------------


 

11.                                 Tax Indemnification.  The Members agree to
assume any and all obligations imposed now or hereafter by any applicable tax
law with respect to any payment or distribution of the Indemnification Escrow
Fund to the Members provided, however, that the Members shall not indemnify (or
otherwise be responsible for) any taxes imposed on the Escrow Agent with respect
to any amounts payable to the Escrow Agent hereunder. Buyer and JAMDAT agree,
jointly and severally, to assume any and all obligations imposed now or
hereafter by any applicable tax law with respect to any payment or distribution
of the Indemnification Escrow Fund to the Buyer; provided, however, that the
Buyer and JAMDAT shall not indemnify (or otherwise be responsible for) any taxes
imposed on the Escrow Agent with respect to any amounts payable to the Escrow
Agent hereunder.  The foregoing indemnification and agreement to hold harmless
shall survive the termination of this Agreement.

 

12.                                 Resignation.

 

12.1                           The Escrow Agent may at any time resign as Escrow
Agent hereunder by giving thirty (30) days’ prior written notice of resignation
to the Members’ Representative and the Buyer.  In addition, the Members’
Representative and the Buyer may jointly remove the Escrow Agent as escrow agent
at any time with or without cause, by an instrument executed by the Members’
Representative and the Buyer (which may be executed in counterparts) given to
the Escrow Agent, which instrument shall designate the effective date of such
removal.  Prior to the effective date of the resignation or removal as specified
in such notice, the Members’ Representative and the Buyer will issue to the
Escrow Agent a written instruction authorizing redelivery of the Indemnification
Escrow Fund to a bank or trust company that shall be mutually agreed upon by the
Members’ Representative and the Buyer as successor to the Escrow Agent
hereunder, which shall be a bank or trust company organized under the laws of
the United States of America or of the State of California having (or if such
bank or trust company is a member of a bank company, its bank holding company
shall have) a combined capital and surplus of not less than $500,000,000.  If no
successor escrow agent is named by the Members and the Buyer, the Escrow Agent
may apply to a court of competent jurisdiction for appointment of a successor
escrow agent.

 

13.                                 Dispute Resolution.  It is understood and
agreed that, should any dispute arise with respect to the delivery, ownership,
right of possession, and/or disposition of the Indemnification Escrow Fund, or
should any claim be made upon the Escrow Agent or the Indemnification Escrow
Fund by a third party, the Escrow Agent upon receipt of notice of such dispute
or claim is authorized and shall be entitled (at its sole option and election)
to retain in its possession without liability to anyone, all or any of said
Indemnification Escrow Fund until such dispute shall have been settled either by
the mutual written agreement of the parties involved or by a final order, decree
or judgment of a court in the United States of America, the time for perfection
of an appeal of such order, decree or judgment having expired.  The Escrow Agent
may, but shall be under no duty whatsoever to, institute or defend any legal
proceedings which relate to the Indemnification Escrow Fund.

 

14.                                 Consent to Jurisdiction and Service.  Each
of the Interested Parties hereby absolutely and irrevocably consents and submits
to the jurisdiction of the state and federal courts located in the State of
California in connection with any actions or proceedings brought against the
Interested Parties (or any of them) by the Escrow Agent arising out of or
relating to this

 

8

--------------------------------------------------------------------------------


 

Escrow Agreement.  In any such action or proceeding, the Interested Parties each
hereby absolutely and irrevocably (i) waives any objection to jurisdiction or
venue, (ii) waives personal service of any summons, complaint, declaration or
other process, and (iii) agrees that the service thereof may be made by
certified or registered first-class mail directed to such party, as the case may
be, at their respective addresses in accordance with Section 17.1 hereof.

 

15.                                 WAIVER OF JURY TRIAL.  THE ESCROW AGENT AND
THE INTERESTED PARTIES HEREBY WAIVE A TRIAL BY JURY OF ANY AND ALL ISSUES
ARISING IN ANY ACTION OR PROCEEDING BETWEEN THEM OR THEIR SUCCESSORS OR ASSIGNS,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF ITS PROVISIONS OR ANY
NEGOTIATIONS IN CONNECTION HEREWITH.

 

16.                                 Force Majeure.  The Escrow Agent shall not
be responsible for delays or failures in performance resulting from acts beyond
its control.  Such acts shall include but not be limited to acts of God,
strikes, lockouts, riots, acts of war, epidemics, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters.

 

17.                                 Notices; Wiring Instructions

 

17.1                           Notice Addresses.  Any notice permitted or
required hereunder shall be in writing, and shall be sent (i) by personal
delivery, overnight delivery by a recognized courier or delivery service, or
(ii) mailed by registered or certified mail, return receipt requested, postage
prepaid, or (iii) by confirmed telecopy accompanied by mailing of the original
on the same day by first class mail, postage prepaid, in each such case, to the
parties at their respective address set forth below (or to such other address as
any such party may hereafter designate by written notice to the other parties):

 

If to the Members’ Representative:

 

Blue Lava Wireless, LLC
2800 Woodlawn Drive, Suite 245
Honolulu, HI 96822

Phone: (808) 539-3800

Facsimile:  (808) 539-3679

Attention: Henk Rogers

 

If to the Buyer or JAMDAT:

 

JAMDAT Mobile (Hawaii) Inc.

3415 S. Sepulveda Blvd., Ste. 700

Los Angeles, CA 90034

Phone: (310) 636-3103

Facsimile: (310) 397-0353

Attention: Craig S. Gatarz

 

9

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice to any Buyer or JAMDAT):

 

Sheppard, Mullin, Richter & Hampton LLP
800 Anacapa Street
Santa Barbara, CA 93101
Phone:  (805) 879-1813

Facsimile:  (805) 568-1955
Attention:  C. Thomas Hopkins, Esq.

 

If to the Escrow Agent:

 

U.S. Bank National Association
Corporate Trust Services
225 Asylum Street, 23rd Floor
Hartford, CT 06103
Phone: (860) 241-6859
Facsimile:  (860) 241-6881
Attention:  JAMDAT/Blue Lava Escrow

 

Notices addressed to the Escrow Agent shall be effective only upon receipt.  If
any Notice, Counter Notice or other document is required to be delivered
simultaneously to the Escrow Agent and any other person, the Escrow Agent may
assume delivery to such other person without requiring that such other person
confirm receipt of such document.

 

17.2                           Wiring Instructions of the Buyer and the Escrow
Agent.  Any disbursements by the Escrow Agent hereunder shall be sent by such
method of payment and pursuant to such instruction as may have been given in
advance and in writing to or by the Escrow Agent, as the case may be, in
accordance with Section 17.1 above:

 

18.                                 Miscellaneous

 

18.1                           Binding Effect; Successors.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, successors and assigns.  If the Escrow Agent
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation,
without any further act, shall be the successor Escrow Agent.

 

18.2                           Modifications.  This Agreement may not be altered
or modified without the express written consent of the parties hereto.  No
course of conduct shall constitute a waiver of any of the terms and conditions
of this Escrow Agreement, unless such waiver is specified in writing, and then
only to the extent so specified.  A waiver of any of the terms and conditions of
this Escrow Agreement on one occasion shall not constitute a waiver of the other
terms of this Escrow Agreement, or of such terms and conditions on any other
occasion.  Notwithstanding any other provision hereof, consent to an alteration
or modification of this Agreement may not be signed by means of an e-mail
address.

 

10

--------------------------------------------------------------------------------


 

18.3                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA.

 

18.4                           Reproduction of Documents.  This Agreement and
all documents relating hereto, including, without limitation, (a) consents,
waivers and modifications which may hereafter be executed, and (b) certificates
and other information previously or hereafter furnished, may be reproduced by
any photographic, photostatic, microfilm, optical disk, micro-card, miniature
photographic or other similar process.  The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

18.5                           Counterparts.  This Escrow Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

18.6                           Entire Agreement. This Agreement contains the
entire agreement of the parties hereto with respect to the transactions
contemplated hereby and supersedes any and all prior agreements, arrangements
and understandings among the parties relating to the subject matter hereof.

 

18.7                           Costs and Expenses.  Subject to Sections 9 and 10
hereof, (a) each of the parties hereto shall bear its own costs and expenses,
including attorneys’ fees, incurred or to be incurred in connection with the
negotiation and preparation of this Agreement, and in carrying out the
transactions contemplated hereby, and (b) if any legal action, arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties will be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
they may be entitled.

 

18.8                           Severability.  The provisions of this Agreement
are independent of and several from each other, and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be invalid or unenforceable in whole or
in part.

 

18.9                           Members’ Representative.  The appointment of the
Members’ Representative hereunder with the authority to bind all Members hereto
is evidenced by the due execution of all Members of resolutions dated April 20,
2005.

 

18.10                     Stock Powers.  When and if requested by Escrow Agent,
each Member shall execute and deliver to Escrow Agent stock powers necessary to
allow the release of Escrow Shares pursuant to the terms and conditions hereof.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first above
written.

 

ESCROW AGENT:

COMPANY:

 

 

U.S. BANK NATIONAL ASSOCIATION

Blue Lava Wireless, LLC

 

 

By:

/s/ Elizabeth C. Hammer

 

By:

/s/ Henk Rogers

 

Name:Elizabeth C. Hammer

Name:

Henk Rogers

Title:Vice President

Title:

Co-Manager

 

 

 

 

 

By:

/s/ Akemi Rogers

 

 

Name:

Akemi Rogers

 

Title:

Co-Manager

 

 

 

 

MEMBERS’ REPRESENTATIVE:

BUYER:

 

 

 

JAMDAT Mobile (Hawaii) LLC

 

 

By:

/s/ Henk Rogers

 

/s/ Mitch Lasky

 

Henk Rogers, an individual

By:

Mitch Lasky

 

Its:

Chief Executive Officer

 

 

 

JAMDAT: 

 

 

 

JAMDAT Mobile Inc.

 

 

 

/s/ Mitch Lasky

 

 

By:

Mitch Lasky

 

Its:

Manager

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

DEFINITIONS

 

 

“Additional Escrow Property” means any and all property, monies, funds and
investments held in the Escrow Account other than the Escrow Shares.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California are authorized or obligated to close.

 

“Capital Change” means a recapitalization by JAMDAT, either through a
subdivision (or stock split) of any of its outstanding shares of JAMDAT Common
Stock into a greater number of such shares, or a combination (or reverse stock
split) of any of its outstanding shares of JAMDAT Common Stock into a lesser
number of such shares, or a reorganization, reclassification or other change in
its outstanding shares of JAMDAT Common Stock into the same or a different
number of shares of other classes or series of JAMDAT stock (other than through
a subdivision or combination of shares provided for in the preceding clause), or
a declaration by JAMDAT of a dividend or other distribution on its outstanding
shares payable in shares of JAMDAT Common Stock or in shares or securities
convertible into shares of JAMDAT Common Stock.

 

“Closing” means the date of closing of the Transactions pursuant to terms and
conditions of the Purchase Agreement.

 

“Closing Date” means the 12:01 am on the day of Closing.

 

“Eligible Investments” shall mean (i) obligations issued or guaranteed by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof);
(ii) obligations (including certificates of deposit and banker’s acceptances) of
any domestic commercial bank having capital and surplus in excess of
$500,000,000; (iii) repurchase obligations for underlying securities of the type
described in clause (i); (iv) investment in the Escrow Agent’s “MMIS Business
Insured Savings” fund.  If otherwise qualified, obligations of the Escrow Agent
or any of its affiliates shall qualify as Eligible Investments.  Notwithstanding
the foregoing, Eligible Investments shall be limited to those instruments
readily obtainable and routinely offered by the Escrow Agent’s Corporate Trust
Services.

 

“Indemnification Escrow Fund” means the Escrow Shares, together with any
dividend income or proceeds received by the Escrow Agent in connection therewith
from time to time.

 

“Sale” means the sale of all of the membership interests in the Company by the
Members to the Buyer pursuant to the Purchase Agreement.

 

“Transactions” means the Sale and the other transactions contemplated hereby and
in the transaction documents provided for in the Purchase Agreement.

 

--------------------------------------------------------------------------------